NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   DREW MICHAEL WITZIG, Petitioner

                         No. 1 CA-CR 19-0481 PRPC
                              FILED 9-17-2020


     Petition for Review from the Superior Court in Mohave County
                         No. S8015CR201600090
              The Honorable Billy K. Sipe, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Drew Michael Witzig, Eloy
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins, Judge David B. Gass, and Judge
Michael J. Brown delivered the decision of the Court.
                              STATE v. WTZIG
                             Decision of the Court

PER CURIAM:

¶1            Petitioner Drew Michael Witzig seeks review of the superior
court's order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner's second
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. Petitioner has not established an abuse of discretion.

¶4            For the foregoing reasons, we grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                          2